           Case 2:17-cv-02581-JD Document 57 Filed 10/23/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 D.B.,                                                     CIVIL ACTION
                        Plaintiff,

                v.

 TREDYFFRIN/EASTTOWN SCHOOL                                NO. 17-2581
 DISTRICT, and
 AMY A. MEISENGER,
                Defendants.

                                          ORDER

         AND NOW, this 23rd day of October, 2020, upon consideration of Motion of

Defendants, Tredyffrin Easttown School District [“TESD”] and Amy A. Meisinger [“Principal

Meisinger”] for Summary Judgment (Document No. 43, filed March 30, 2020), Plaintiff’s

Opposition to the Motion for Summary Judgment of Defendants Tredyffrin/Easttown School

District and Amy A. Meisinger (Document No. 45, filed April 20, 2020), and Reply Brief of

Defendants, Tredyffrin Easttown School District and Amy A. Meisinger to Plaintiff’s Response

to the Motion for Summary Judgment (Document No. 52, filed May 13, 2020), IT IS

ORDERED that defendants’ Motion for Summary Judgment is GRANTED IN PART and

DENIED IN PART, as follows:

            1. That part of defendant’s Motion that seeks summary judgment on plaintiff’s

§ 1983 municipal liability claim against TESD for failure to train is DENIED;

            2. That part of defendant’s Motion that seeks summary judgment on plaintiff’s

§ 1983 supervisory liability claim against Principal Meisinger under a theory of knowledge and

acquiescence is GRANTED;
          Case 2:17-cv-02581-JD Document 57 Filed 10/23/20 Page 2 of 2




           3. That part of defendant’s Motion that seeks summary judgment on plaintiff’s

§ 1983 supervisory liability claim against Principal Meisinger under a theory of deliberate

indifference by failing to train is DENIED; and

           4. That part of defendant’s Motion that seeks summary judgment on plaintiff’s Title

IX claim is DENIED.

       IT IS FURTHER ORDERED that a conference for the purpose of scheduling further

proceedings will be conducted in due course.

                                                      BY THE COURT:

                                                      /s/ Hon. Jan E. DuBois

                                                        DuBOIS, JAN E., J.




                                                  2
